

Exhibit 10.1


















VENTIV HEALTH, INC.


DEFERRED COMPENSATION PLAN








ATLLIB01 1846537.3
     

--------------------------------------------------------------------------------

 







Table of Contents


 
ARTICLE I
 
 
Establishment and Purpose
 
 
ARTICLE II
 
 
Definitions
 
 
ARTICLE III
 
 
Eligibility and Participation
 
 
ARTICLE IV
 
 
Deferral Elections, Company contributions, and Participant Account Valuation
 
 
ARTICLE V
 
 
Distributions and Withdrawals
 
 
ARTICLE VI
 
 
Administration
 
 
ARTICLE VII
 
 
Amendment and Termination
 
 
ARTICLE VIII
 
 
Informal Funding
 
 
ARTICLE IX
 
 
Claims
 
 
ARTICLE X
 
 
General Conditions
 










i
ATLLIB01 1846537.3
     

--------------------------------------------------------------------------------

 



ARTICLE I  
 
Establishment and Purpose
 
Ventiv Health, Inc., a Delaware Corporation (the "Company") hereby adopts the
Ventiv Health, Inc. Deferred Compensation Plan (the "Plan"), effective January
1, 2005 (the "Effective Date"). The purpose of the Plan is to provide each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified cash compensation. The Plan is not intended to meet
the qualification requirements of Section 401(a) of the Internal Revenue Code,
but is intended to be an unfunded arrangement providing deferred compensation to
eligible employees who are part of a select group of management or highly
compensated employees of the Company within the meaning of Sections 201, 301 and
401 of ERISA. The Plan is intended to be exempt from the requirements of Parts
2, 3 and 4 of Title I of ERISA as a "top hat" plan, and to be eligible for the
alternative method of compliance for reporting and disclosure available for
unfunded "top hat" plans.
 


ARTICLE II  
 
Definitions
 

2.1   Account. Account means a bookkeeping account (or accounts) maintained by
the Company to record deferrals allocated to it by the Participant, Company
Contributions (if any), Deemed Investments, distributions, and such other
transactions, if any, that may be required to properly administer the Plan. An
Account shall be utilized solely as a device for the measurement of the value of
the Account Balance to be paid to the Participant under the Plan. The Account
shall not constitute or be treated as an escrow, trust fund, or any other type
of funded account for Code or ERISA purposes and amounts credited thereto shall
not be considered "plan assets" for federal income tax or ERISA purposes.

 

2.2   Account Balance. Account Balance means, with respect to the Deferred
Compensation Account or any other Account, the total value of all the Investment
Options in which the Participant deferrals, and Company Contributions (if any),
have been Deemed Invested as of a specific date, taking into account the value
of all distributions from that Account.

 

2.3   Allocation Election. Allocation Election means a choice by a Participant
of one or more Investment Options, and the allocation among them, in which
future Participant deferrals and/or existing Account Balances are Deemed
Invested for purposes of determining earnings in a particular Account.

 

2.4   Annual Valuation Date. Annual Valuation Date means the anniversary of the
Termination Valuation Date or In Service Valuation Date utilized to determine
the amount of an annual installment payment.

 

2.5   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive benefits to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if:

 

(a)   the Participant has not designated a natural person or trust as
Beneficiary, or

 

(b)   the designated Beneficiary(ies) has/have all predeceased the Participant.

 

2.6   Cause. Cause shall mean

 

(a)   the conviction of the Participant of a felony (including a plea of no
contest or nolo contendere);

 

(b)   actions by the Participant involving moral turpitude;

 

(c)   willful failure of the Participant to comply with the directives of the
Participant’s superiors;

 

(d)   chronic absenteeism of the Participant;

 

(e)   willful misconduct of the Participant resulting in damage to the Company
or any of its subsidiaries or affiliated companies; or

 

(f)   the Participant’s illegal use of controlled substances.

 

2.7   Change in Control. Change in Control means the consummation of:

 

(a)   any merger or consolidation in which the Company, or a Participating
Employer, is not the surviving corporation and which results in the holders of
the outstanding voting securities of the Company or a Participating Employer
(determined immediately prior to such merger or consolidation) owning less than
a majority of the outstanding voting securities of the surviving corporation
(determined immediately following such merger or consolidation),

 

(b)   any sale or transfer by the Company or a Participating Employer of all or
substantially all of its assets, or

 

(c)   any tender offer or exchange offer for or the acquisition, directly or
indirectly, by any person or group of all or a majority of the then-outstanding
voting securities of the Company or a Participating Employer.

 

2.8   Chief Executive Officer. Chief Executive Officer means the individual who
performs the functions of a Chief Executive Officer for the Company or a
Participating Employer.

 

2.9   Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.10   Company. Company means Ventiv Health, Inc.

 

2.11   Company Contributions. Company Contributions means all Company Make-Up
and Discretionary Contributions (if any) made with respect to a Participant.

 

2.12   Company Discretionary Contribution. Company Discretionary Contribution
means a credit to a Participant’s Retirement/Termination Account by the Company
or a Participating Employer at a time and in an amount determined in the sole
discretion of the Company or the Participating Employer.

 

2.13   Company Make-Up Contribution. Company Make-Up Contribution means a credit
to a Participant’s Retirement/Termination Account by the Company or a
Participating Employer on the last day of the Plan Year calculated by the Plan
Administrator to restore any lost company match to such Participant’s account in
the Company sponsored Code Section 401(k) plan.

 

2.14   Compensation. Compensation means, for purposes of this Plan, base salary
(including any deferred salary under a Code Section 401(k) or 125 plan), bonus,
commission, and such other payments approved by the Plan Administrator as
Compensation for purposes of this Plan.

 

2.15   Compensation Deferral Agreement. Compensation Deferral Agreement means
the written deferral election form furnished by the Plan Administrator, or the
screen or screens on the Participant website approved by the Plan Administrator,
on which a Participant agrees to participate in the Plan, be bound by the
provisions of the Plan document, and elects:

 

(a)   the amount of deferral and type of Compensation to be deferred beginning
the first day of the following Plan Year;

 

(b)   any In Service Distribution Dates for that year’s, or a portion of that
year’s, deferrals; and

 

(c)   the Participant’s Payment Schedule election for the Retirement Benefit (or
the Retirement/Termination Benefit, if the Plan permits a Payment Schedule for
the Termination Benefit) and for In Service Distributions.

 

2.16   Corrective Distribution. Corrective Distribution shall mean the amount of
any 401(k) plan Excess Contribution (within the meaning of Code Section
401(k)(8)) which is distributed to a Participant during any Plan Year.

 

2.17   Death Benefit. Death Benefit shall mean a distribution of the total
amount of the Participant’s Deferred Compensation Account Balance, including any
remaining unpaid In Service Account balances, to the Participant’s
Beneficiary(ies) in accordance with Article V of the Plan.

 

2.18   Deemed Investment. A Deemed Investment (or "Deemed Invested") means the
conversion of a dollar amount of deferred Compensation and Company Contributions
(if any) credited to a Participant’s Deferred Compensation Account into notional
shares or units or ownership (or a fraction of such measures of ownership, if
applicable) of a security (e.g. mutual fund or other investment) which is
referred to by the Investment Option(s) selected by the Participant. The
conversion shall occur as if shares (or units) of the designated investment were
being purchased (or sold, in the case of a distribution) at the purchase price
as of the close of business of the day on which the Deemed Investment occurs. At
no time shall a Participant have any real or beneficial ownership in the actual
security to which the Investment Option refers, irrespective of whether such a
Deemed Investment is mirrored by an actual identical investment by the Company
or a trustee acting on behalf of the Company.

 

2.19   Deferred Compensation Account. Deferred Compensation Account means the
Account that records the total amount of liability of the Company to the
Participant at any point in time, and includes all In Service Accounts, the
Retirement/Termination Account , and any other Account maintained by the Plan
Administrator to properly administer the Plan.

 

2.20   Deferred Compensation Committee or "Committee". Deferred Compensation
Committee, or "Committee" means a committee of at least three (3) individuals
appointed by the Compensation Committee of the Board or the Chief Executive
Officer, who shall serve until the earlier of termination of service or
appointment of a replacement by the Compensation Committee of the Board or the
Chief Executive Officer.

 

2.21   Disability. Disability means that a Participant has been determined to be
"Disabled" as defined under Section 409A(a)(2)(C).

 

2.22   Disability Benefit. Disability Benefit means payment by the Company or
Participating Employer after a Disability of the Participant’s Deferred
Compensation Account Balance, including all unpaid In Service Account Balances,
to the Participant in accordance with the Participant’s Retirement Benefit
Payment Schedule election.

 

2.23   Eligible Employee. Eligible Employee means an Employee who is part of a
select group of management or highly compensated employees of the Company (which
also includes for this purpose its subsidiaries and affiliated companies) within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and who is
selected by the Committee to participate in the Plan.

 

2.24   Employee. Employee means a salaried employee of the Company or a
Participating Employer.

 

2.25   ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

2.26   In Service Distribution. In Service Distribution means a payment by the
Company or a Participating Employer to the Participant following a date elected
by the Participant (the In Service Distribution Date) of the amount represented
by the Account Balance in the In Service Account pertaining to that In Service
Distribution. In Service Distributions shall be made in accordance with
Participants’ In Service Distribution Payment Schedule election.

 

2.27   In Service Account. In Service Account means a separate Account of the
Deferred Compensation Account, created whenever a Participant elects a new In
Service Distribution Date (not already established with a Account) with respect
to a portion, or all, of his or her deferred Compensation, to which such portion
of deferral specified by the Participant is credited and Deemed Invested in
accordance with the Participant’s Allocation Election.

 

2.28   In Service Distribution Date. In Service Distribution Date means the date
selected by the Participant, following which the In Service Distribution Account
Balance shall be distributed in accordance with the Participant’s In Service
Distribution Payment Schedule election.

 

2.29   In Service Valuation Date. In Service Valuation Date means the last day
of the calendar month in which the In Service Distribution Date falls.

 

2.30   Investment Option. Investment Option means a security such as a mutual
fund, life insurance policy separate account, or other investment approved by
the Plan Administrator for use as part of an Investment Option menu, which a
Participant may elect as a measuring device to determine Deemed Investment
earnings (positive or negative) to be valued in the Participant’s Account(s).
The Participant has no real or beneficial ownership in the security or other
investment represented by the Investment Option.

 

2.31   Participant. Participant means an Eligible Employee who:

 

(a)   is selected to participate in this Plan in accordance with Section 3.1 and
has elected to defer Compensation in accordance with the Plan in any Plan Year;

 

(b)   has received a Company Contribution; or

 

(c)   has an Account Balance in his or her Deferred Compensation Account greater
than zero prior to his or her death.

 
A Participant’s continued participation in the Plan shall be governed by Section
3.2 of the Plan.
 

2.32   Participating Employer. Participating Employer means a subsidiary or
affiliate of the Company that has adopted the Plan for Eligible Employees that
it employs and that assumes responsibility for payment of benefits to its
Participant Employees in accordance with the terms of the Plan. Participating
Employers are listed on Schedule A, attached hereto and updated from time to
time as necessary to reflect the addition of new Participating Employers.
"Employer(s)" shall mean the Company and all Participating Employers when the
context so requires.

 

2.33   Payment Schedule. Payment Schedule means the method and timing of a
distribution (e.g. single lump sum or installment payments) as elected by the
Participant for distributions that permit Payment Schedule elections under the
Plan.

 

2.34   Plan. Plan means the Ventiv Health, Inc. Deferred Compensation Plan as
documented herein and as may be amended from time to time hereafter.

 

2.35   Plan Administrator. Plan Administrator means a person or persons
appointed by the Deferred Compensation Committee who is/are responsible for such
record keeping and other administrative responsibilities delegated to it by the
Committee.

 

2.36   Plan Year. Plan Year means January 1 through December 31.

 

2.37   Qualifying Termination. Qualifying Termination means Retirement, or any
other Termination of Employment, except for a Termination of Employment for
Cause after a Participant has been credited with five (5) Years of Service.

 

2.38   Qualifying Termination Benefit. Qualifying Termination Benefit means a
payment by the Company or Participating Employer of the Participant’s Deferred
Compensation Account Balance, including all unpaid In Service Account balances,
to the Participant in the event of such Participant’s Qualifying Termination,
such payment to be made in accordance with the Participant’s Payment Schedule
election in accordance with Article V of the Plan.

 

2.39   Retirement. Retirement shall mean the voluntary termination of employment
with the Company upon or after reaching age 50.

 

2.40   Retirement/Termination Account. Retirement/Termination Account shall mean
that portion of the Deferred Compensation Account not allocated to In Service
Accounts.

 

2.41   Termination of Employment. Termination of Employment shall mean the
termination of a Participant’s employment with the Company (or Participating
Employer that is the Participant’s employer), for any reason. The foregoing
notwithstanding, if a Participant transfers to the employ of a Participating
Employer (or the Company) after terminating employment with another
Participating Employer (or the Company), no Termination of Employment shall be
deemed to have occurred for purposes of this Plan.

 

2.42   Termination Benefit. Termination Benefit shall mean a payment by the
Company or Participating Employer of the Participant’s Deferred Compensation
Account Balance, including all unpaid In Service Account balances, to the
Participant in the event of a Termination of Employment in accordance with
Article V of the Plan.

 

2.43   Termination Valuation Date. Termination Valuation Date shall mean the
last day of the calendar month in which Termination of Employment or Retirement
occurs.

 

2.44   Year of Service. Year of Service means twelve (12) consecutive months of
employment with the Company or a Participating Employer without a Termination of
Employment.

 


ARTICLE III  
 
Eligibility and Participation
 

3.1   Eligibility and Participation. Each Eligible Employee, determined in the
sole discretion of the Committee shall be eligible to participate in this Plan.

 

3.2   Duration. Once an Employee becomes a Participant, such Employee shall
continue to be a Participant so long as he or she is entitled to receive
benefits hereunder, notwithstanding any subsequent Retirement or Disability.

 

3.3   Revocation of Future Participation. Notwithstanding the provisions of
Section 3.2, the Committee may revoke such Participant’s eligibility to make
future deferrals under this Plan. Such revocation will not affect in any manner
a Participant’s Deferred Compensation Account or other terms of this Plan.

 

3.4   Notification. Each newly Eligible Employee shall be notified by the Plan
Administrator, in writing, of his or her eligibility to participate in this
Plan.

 


ARTICLE IV  
 
Deferral Elections, Company contributions, and Participant Account Valuation
 

4.1   Deferral Elections

 

(a)   A Participant shall make deferral elections by completing and submitting
to the Plan Administrator the Compensation Deferral Agreement (or by completing
and electronically submitting the deferral election screen on the Participant
website, when made available by the Plan Administrator). Deferral elections
pertaining to base salary shall be made during a single annual enrollment period
which shall end no later than the last day of the month prior to the beginning
of the next Plan Year (or within thirty (30) days after the date the Plan is
adopted or the Participant’s initial eligibility to participate in the Plan). An
election to defer a bonus payment for a Plan Year shall be made prior to the
commencement of such Plan Year or, with respect to performance-based
compensation based on services performed over a period of at least 12 months, no
later than 6 months before the end of the period. The Committee may provide for
different elections with respect to different types of bonus payments. Other
cash Compensation deferral elections shall be made prior to the time such
amounts have been earned, either during the annual enrollment period for base
salary, or during special enrollment periods announced by the Plan
Administrator.

 

(b)   A deferral election shall also indicate whether a Participant elects to
defer an additional amount of Compensation equal in amount to any Corrective
Distribution received during the Plan Year to which the deferral election refers
("Corrective Distribution Equivalent Deferral"). Unless otherwise determined by
the Plan Administrator, in the event that a Participant elects a Corrective
Distribution Equivalent Deferral, the total amount of such Deferral will be
divided by the number of pay periods remaining in the Plan Year following the
receipt by the Participant of the Corrective Distribution, and the resulting
amount will be added to the percentage of base salary deferred by such
Participant.

 

(c)   Notwithstanding anything in Section 4.1 to the contrary, a newly Eligible
Employee who becomes eligible to be a Participant during any Plan Year may, in
the initial year of eligibility only (including during the initial Plan Year if
this is a new Plan), make deferral elections with respect to Compensation which
will be earned during the balance of such Plan Year but after such election,
within 30 days of the date of notification of eligibility as required in Section
3.4 of the Plan.

 

(d)   Deferral elections shall be for an entire Plan Year, and shall remain in
effect from Plan Year to Plan Year unless modified or revoked by the Participant
on the Compensation Deferral Form (or Participant website screen) during an
annual enrollment period. Such modification or revocation shall become effective
on the first day of the Plan Year following the date of the modification or
revocation.

 

(e)   A deferral election shall designate the amount of Compensation to be
deferred in a dollar amount or in whole percentages. The Plan Administrator may
establish a maximum deferral amount for each component of Compensation, may
permit separate elections for each component of Compensation, and may change the
maximum for any future Plan Year (but not during a Plan Year).

 

(f)   The foregoing paragraphs under this Section 4.1 notwithstanding, in the
event a Participant’s deferral election results in insufficient non-deferred
Compensation from which to

 

(i)   withhold taxes in accordance with applicable law or

 

(ii)   satisfy employee contribution commitments made by the Participant (e.g.
Code Section 125 Plan contributions, Company medical plan employee co-pay
contributions, qualified plan loan repayments, etc.),

 
the deferral election shall be reduced as necessary to allow the Company to
satisfy tax withholding requirements and employee contribution commitments.
 

(g)   Deferrals pertaining to base salary (including Corrective Distribution
Equivalent Deferrals) shall be deducted on a pro rata basis from a Participant’s
base salary on each payday during the Plan Year (the "deferral date"). Deferrals
pertaining to other components of Compensation (e.g. commissions, bonuses) shall
be deducted from the Participant’s Compensation on the date such component of
Compensation is (or would otherwise be) paid (the "deferral date"). All
deferrals shall be credited to the appropriate Account and a Deemed Investment
shall be made in the investment(s) represented by the Investment Option(s)
elected by the Participant as of the close of business on the deferral date or
as otherwise provided by the Plan Administrator.

 

(h)   A Participant may not modify or revoke a deferral election during a Plan
Year by changing the amount of the Compensation deferral except in the case of
an unforeseeable emergency (as defined in Section 5.7 herein) with the approval
of the Plan Administrator.

 

(i)   The Compensation Deferral Agreement (or Participant website screen) shall
indicate the Participant’s election of a Payment Schedule for a Participant’s
Qualifying Termination Benefit. Permissible Payment Schedule elections for the
Qualifying Termination Benefit include:

 

(i)   a portion, or all, in a single lump sum payable as soon as
administratively practicable following the Termination Valuation Date; and

 

(ii)   the balance (if any) in from two (2) to fifteen (15) annual installment
payments payable at the time described in Section 5.3.

 
An election of a Qualifying Termination Benefit Payment Schedule shall pertain
to the entire Retirement/Termination Account Balance. A Participant shall be
permitted to change his or her Qualifying Termination Benefit Payment Schedule
election at any time by filing a new Compensation Deferral Agreement (or by
following such procedures as are set by the Plan Administrator regarding using
the Participant website, when available), provided such election is made at
least thirteen (13) months prior to the Participant’s date of Qualifying
Termination and the new Payment Schedule begins at least five (5) years from the
date that the Payment Schedule would have otherwise begun. Any Payment Schedule
election made within thirteen months of a Qualifying Termination shall be null
and void, and the most recent payment schedule election which is dated at least
thirteen months prior to the Qualifying Termination shall be deemed to be in
effect. In the event a Participant has not made a valid Payment Schedule
election, the Qualifying Termination Benefit will be paid in ten (10) annual
installments.
 

4.2   In Service Distribution Date Election.

 

(a)   The Compensation Deferral Agreement (or Participant website screen) shall
also indicate the Participant’s election of In Service Distribution Date(s) (if
any). An In Service Distribution election shall pertain to such portion of
deferred Compensation for the Plan Year as elected by the Participant. The Plan
Administrator shall create an In Service Account for each unique In Service
Distribution Date, unless such Account already exists, to which such portion of
deferred Compensation shall be credited. In the event an In Service Account has
already been established for the In Service Distribution Date referred to in the
deferral election, such portion of deferred Compensation shall be credited to
the existing In Service Account.

 

(b)   A Participant may maintain up to five (5) In Service Accounts at any one
point in time.

 

(c)   A Participant may change or cancel an In Service Distribution Date once
only, as follows:

 

(i)   An In Service Distribution Date change (including a cancellation) may be
made by submitting a new Compensation Deferral Agreement or such other form as
may be provided for In Service Distribution Date changes by the Plan
Administrator (or completing and electronically submitting the appropriate
screen on the Participant website, when available) at any time, so long as the
date that such form is submitted to the Plan Administrator is at least thirteen
(13) months prior to the In Service Distribution Date being changed; and

 

(ii)   The In Service Distribution Date may be extended to a subsequent year
(and must be extended by at least five full years). If the new date corresponds
to an existing In Service Distribution Date, the In Service Accounts will be
combined into one In Service Account. In Service Distribution Dates may not be
accelerated.

 

(iii)   Subject to Section 4.2(c)(i), the In Service Distribution Date may be
cancelled, even after an extension. A cancellation of an In Service Distribution
Date shall cause the In Service Account associated with it to be merged into the
Retirement/Termination Account.

 

(iv)   Making an In Service Distribution Date change or cancellation in
accordance with the Plan must pertain to the entire In Service Account Balance.
Such a modification is specific to the In Service Distribution to which it
refers, and shall not affect other In Service Distributions (except as provided
in (ii) herein) or the ability of the Participant to make new In Service
Distribution elections with respect to new deferral contributions so long as the
total number of In Service Distribution Dates does not exceed five (5).

 

(d)   Any portion of a deferral not credited to an In Service Distribution
Account will be credited to the Retirement/Termination Account.

 

(e)   The Compensation Deferral Agreement shall also indicate the Participant’s
Payment Schedule election for each In Service Distribution Date. Permissible
Payment Schedules for In Service Distributions include:

 

(i)   a portion, or all, of the applicable In Service Account in a single lump
sum; and

 

(ii)   the balance (if any) in from two (2) to five (5) annual installment
payments payable at the time described in Section 5.3.

 
A Participant shall be permitted to change his or her In Service Payment
Schedule election at any time by filing a new Compensation Deferral Agreement
(or by following such procedures as are set by the Plan Administrator regarding
using the Participant website, when available), provided such election is made
at least thirteen (13) months prior to the In Service Distribution Date and the
new In Service Payment Schedule begins at least five (5) years from the date
that the In Service Payment Schedule would have otherwise begun.
 

4.3   Company Contributions and Vesting

 

(a)   Company Make-Up Contribution. The Company may, in its sole discretion,
make Company Make-Up Contributions at the end of any Plan Year during which
Company contributions to the Company’s 401(k) plan were less than they would
have been had the Participant not made deferrals into this Plan. The Plan
Administrator, in its sole discretion, will determine the amount of the Make-Up
Contribution and will credit such Participant’s Retirement/Termination Account
in such amount effective on the last day of the Plan Year.

 

(b)   Company Discretionary Contributions. The Company may, in its sole
discretion, make Company Discretionary Contributions to one, some, or all
Participant(s) by crediting to said Participants’ Retirement/Termination
Accounts an amount determined in the sole and absolute discretion of the
Company. The Company shall be under no obligation to make Company Discretionary
Contributions unless it so obligates itself under an employment agreement or
other agreement. Each Company Discretionary Contribution, and the Deemed
Investment earnings thereon, shall be subject to a unique vesting schedule
established by the Employer and communicated by the Plan Administrator to the
Participant receiving such Company Discretionary Contribution. In the absence of
such communication, all Company Discretionary Contributions shall vest at the
end of the Plan Year following the Plan Year during which the Company
Discretionary Contribution was credited to the Participant’s account.

 

(c)   Deemed Investments of Company Contributions shall be made in the same
manner as for deferrals (Section 4.4 of the Plan) on the date the Company
Contribution is credited to the Participant’s Account.

 

(d)   The Company Contributions in (a), above, and the Deemed Investment
earnings thereon, shall vest in accordance with vesting schedule that applies to
company matching contributions in the Company-sponsored Code Section 401(k)
plan.

 

(e)   The foregoing provisions concerning vesting of Company Contributions
notwithstanding, all Company Contributions shall become 100% vested upon the
occurrence of the earliest of:

 

(i)   Retirement;

 

(ii)   death of the Participant;

 

(iii)   Disability of the Participant; and

 

(iv)   Change in Control.

 

4.4   Allocation Elections and Valuation of Accounts

 

(a)   A Participant shall elect Investment Options from a menu provided by the
Committee. The initial election shall be made on the Allocation Election form
approved by the Plan Administrator (or Allocation Election Screen on the
Participant website approved by the Plan Administrator) and shall specify the
allocations among the Investment Options elected. A Participant may make
different Allocation Elections for each Account. A Participant’s Accounts shall
be valued as the sum of the value of all Deemed Investments minus any
withdrawals or distributions from said Account. Investment Options shall be
utilized to determine the earnings attributable to the Account. Elections of
Investment Options do not represent actual ownership of, nor ownership rights in
or to, the securities or other investments to which the Investment Options
refer, nor is the Company in any way bound or directed to make actual
investments corresponding to Deemed Investments.

 

(b)   The Committee, in its sole discretion, shall be permitted to add or remove
Investment Options provided that any such additions or removals of Investment
Options shall not be effective with respect to any period prior to the effective
date of such change. Any unallocated portion of an Account or any unallocated
portion of new deferrals shall be Deemed Invested in an Investment Option
referring to a money market based fund.

 

(c)   A Participant may make a new Allocation Election with respect to future
deferrals or current Account Balances (or both), provided that such new
allocations shall be in increments of one percent (1%) and apply to the entire
Account Balance. New Allocation Elections may be made on any business day, and
will become effective on the same business day or, in the case of Allocation
Elections received after a cut-off time established by the Plan Administrator,
the following business day.

 

(d)   Notwithstanding anything in this section to the contrary, the Company
shall have the sole and exclusive authority to invest any or all amounts
deferred in any manner, regardless of any Allocation Elections by any
Participant. A Participant’s Allocation Election shall be used solely for
purposes of determining the value of such Participant’s Account Balances and the
amount of the corresponding liability of the Company in accordance with this
Plan.

 


ARTICLE V  
 
Distributions and Withdrawals
 

5.1   In Service Distributions.

 

(a)   Each In Service Distribution shall be paid in accordance with the Payment
Schedule election made with respect thereto, beginning as soon as
administratively practicable following the In Service Distribution Valuation
Date. In the event a Participant has elected installment payments for an In
Service Distribution, the installment payments shall be determined as set forth
in Section 5.4 of the Plan.

 

(b)   Notwithstanding a Participant’s election to receive an In Service
Distribution, all In Service Account Balances shall be distributable as part of
a Retirement Benefit, Termination Benefit, Disability Benefit, or Death Benefit
if the triggering date for such Benefit occurs prior to the completion of
payment(s) elected in connection with any In Service Distribution Date.

 

5.2   Qualifying Termination Benefit Distribution. In the event that a
Participant experiences a Qualifying Termination, the Qualifying Termination
Benefit will be paid to such Participant in accordance with such Participant’s
Qualifying Termination Benefit Payment Schedule election. The Qualifying
Termination Benefit will be paid (or the first payment will be made) by the
Company or Participating Employer as soon as administratively practicable
following the Termination Valuation Date.

 

5.3   Termination Benefit Distribution. In the event that a Participant
experiences a Termination of Employment that does not qualify as a Qualifying
Termination, the Termination Benefit will be paid to such Participant in a
single lump sum as soon as administratively practicable following the
Termination Valuation Date.

 

5.4   Installment Payments. If the Participant has elected installment payments
for such Participant’s Qualifying Termination Benefit distribution or an In
Service Distribution, annual cash payments will be made beginning as soon as
administratively practicable following the applicable Valuation Date
(Termination or In Service) or, in the event of a partial lump sum election,
following the first anniversary of the partial lump sum payment. Such payments
shall continue annually on or about the anniversary of the previous installment
payment until the number of installment payments elected has been paid. The
installment payment amount shall be determined annually as the result of a
calculation, performed on the Annual Valuation Date, where (i) is divided by
(ii):

 

(a)   equals the value of the applicable Account on the Annual Valuation Date;
and

 

(b)   equals the remaining number of installment payments.

 

5.5   Small Account Balance Lump Sum Payment. Anything to the contrary in this
Plan notwithstanding, in the event that a Participant’s Retirement/Termination
Account Balance is less than $25,000 or a Participant’s In Service Account
Balance is less than $10,000 on the initial Termination or In Service
Distribution Valuation Date, the In Service Distribution or Qualifying
Termination Benefit, as applicable, shall be paid in a single lump sum and any
form of payment election to the contrary shall be null and void.

 

5.6   Disability Benefit. In the event a Participant suffers a Disability, the
Disability Benefit shall be paid by the Company or Participating Employer as
soon as administratively practicable following the Valuation Date, which, for
purposes of the Disability Benefit, shall be the end of the month in which the
onset of Disability occurs.

 

5.7   Death Benefit. In the event of a Participant’s death either before
Termination of Employment or before complete distribution of any In Service
Distribution or Retirement Benefit, such Participant’s Beneficiary, named on the
most recently filed Beneficiary Designation Form, shall be paid a Death Benefit
in the amount of the remaining Deferred Compensation Account Balance in a single
lump sum as soon as practicable following the end of the month in which the
Participant’s death occurred. The Valuation Date for purposes of determining the
Death Benefit shall be the last day of the month in which the Participant’s
death occurs.

 

5.8   Unforeseeable Emergency. Upon the occurrence of an "unforeseeable
emergency", as defined in Code Section 409A and the regulations thereunder, the
Participant may receive a lump sum distribution of such amounts as are necessary
to satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution. The Committee or its designee shall
determine the existence of an unforeseeable emergency and the maximum amount of
any distribution in accordance with the requirements of Code Section 409A and
the regulations and other guidance thereunder. Any distribution on account of an
unforeseeable emergency shall be payable in a lump sum as soon as
administratively practical following approval by the Committee or its designee
and shall be payable only from the vested portion of the Participant’s Account.

 

5.9   Special Rule for Key Employees. Notwithstanding any other provision of
this Plan, if the Participant is or could likely be considered a specified
employee (as defined in Section 409A(a)(2)(B)(i), as determined by the Committee
or its designee), distributions to such Participant may not be made before the
date which is 6 months after the date of the Participant’s Termination of
Employment (or, if earlier, the date of death of the Participant), and any
distribution that would otherwise be payable before the 6-month anniversary
shall be delayed and shall be paid within 30 days following such 6-month
anniversary.

 


ARTICLE VI  
 
Administration
 

6.1   Plan Administration. This Plan shall be administered by the Plan
Administrator, which shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article IX.

 

6.2   Withholding. The Employer shall have the right to withhold from any
payment made under the Plan (or any amount deferred into the Plan) any taxes
required by law to be withheld in respect of such payment (or deferral).

 

6.3   Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which is
delegated duties, responsibilities, and authority with respect to administration
of the Plan, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

 

6.4   Expenses. The expenses of administering the Plan shall be paid by the
Company.

 

6.5   Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.

 

6.6   Binding Decisions or Actions. The decision or action of the Plan
Administrator in respect of any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

 


ARTICLE VII  
 
Amendment and Termination
 

7.1   Amendment and Termination. The Plan is intended to be permanent, but the
Committee may at any time modify, amend, or terminate the Plan, provided that
such modification, amendment or termination shall not cancel, reduce, or
otherwise adversely affect the amount of benefits of any Participant accrued
(and any form of payment elected) as of the date of any such modification,
amendment, or termination, without the consent of the Participant.
Notwithstanding the foregoing, the Committee shall be permitted upon Plan
termination to instruct the Plan Administrator to pay each Participant (without
such Participant’s consent) a lump sum in the amount of such Participant’s
Account Balance as of the date of such Plan termination. Upon a Change in
Control of the Company the successor to the Company shall have the authority to
designate one or more persons to exercise the authority of the Committee with
respect to this Section 7.1, and such amendment powers shall be construed to
include the power to merge this Plan into any plan of deferred compensation
sponsored by such successor or its subsidiaries, subject to the limitations set
forth above.

 

7.2   Adverse Income Tax Determination. Notwithstanding anything to the contrary
in the Plan, if any Participant receives a deficiency notice from the United
States Internal Revenue Service asserting constructive receipt of amounts
payable under the Plan, or if legislation is passed which causes current income
taxation of deferred amounts, Company contributions, and/or the investment
earnings attributed thereto due to any Participant withdrawal right or other
Plan provision, the Committee, in its sole discretion, may terminate the Plan or
such Participant’s participation in the Plan, and/or may declare null and void
any Plan provision with respect to affected Participants, and/or may make
distributions to Participants in such amounts as are determined by the Plan
Administrator to be equal to amounts found to be taxable to the Participant. In
addition, it is intended that this Plan comply with all provisions of the
Internal Revenue Code and regulations and rulings in effect from time to time
regarding the permissible deferral of compensation and taxes thereon, and it is
understood that this Plan does so comply. If the laws of the United States or of
any relevant state are amended or construed in such a way as to make this Plan
(or its intended deferral of compensation and taxes) in whole or in part void,
then the Deferred Compensation Committee, in its sole discretion, may choose to
terminate the Plan or it may (to the extent it deems practicable) give effect to
the Plan in such a manner as it deems will best carry out the purposes and
intentions of this Plan.

 


ARTICLE VIII  
 
Informal Funding
 

8.1   General Assets. All benefits in respect of a Participant under this Plan
shall be paid directly from the general funds of the Employer, or a Rabbi Trust
created by the Company and funded by the Employers for the purpose of informally
funding the Plan, and other than such Rabbi Trust, if created, no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in or to any investments which an Employer may
make to aid the Employer in meeting its obligation hereunder. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Employer or any if its subsidiaries or affiliated companies and any
Employee, spouse, or Beneficiary. To the extent that any person acquires a right
to receive payments from the Employer hereunder, such rights are no greater than
the right of an unsecured general creditor of the Employer.

 

8.2   Rabbi Trust. The Company may, at its sole discretion, establish a grantor
trust, commonly known as a Rabbi Trust, as a vehicle for accumulating the assets
needed to pay the promised benefit, but the Company shall be under no obligation
to establish any such trust or any other informal funding vehicle.

 


ARTICLE IX  
 
Claims
 

9.1   Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed with the Plan Administrator which shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim ("Claimant"). Such decision shall set forth the
reasons for denial in plain language. Pertinent provisions of the Plan document
shall be cited and, where appropriate, an explanation as to how the Claimant can
perfect the claim will be provided, including a description of any additional
material or information necessary to complete the claim, and an explanation of
why such material or information is necessary. The claim denial also shall
include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review. This notice of denial of benefits will be provided within 90 days of
the Plan Administrator’s receipt of the Claimant's claim for benefits. If the
Plan Administrator fails to notify the Claimant of its decision regarding the
Claimant’s claim, the claim shall be considered denied, and the Claimant shall
then be permitted to proceed with an appeal as provided in this Article. If the
Plan Administrator determines that it needs additional time to review the claim,
the Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.

 

9.2   Timing of Consideration of Appeal. A Claimant who has been completely or
partially denied a benefit shall be entitled to appeal this denial of his claim
by filing a written appeal with the Committee no later than sixty (60) days
after:

 

(a)   Receipt of the written notification of such claim denial, or

 

(b)   The lapse of ninety (90) days without an announced decision notice of
extension.

 
A Claimant who timely requests a review of his or her denied claim (or his or
her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Committee. The Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.
 

9.3   Decision on Appeal. Following its review of any additional information
submitted by the Claimant, the Committee shall render a decision on its review
of the denied claim in the following manner:

 

(a)   The Committee shall make its decision regarding the merits of the denied
claim within 60 days following its receipt of the appeal (or within 120 days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). It shall deliver the
decision to the Claimant in writing. If an extension of time for reviewing the
appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Committee expects to render the
determination on review.

 

(b)   The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

(c)   The decision on review shall set forth a specific reason for the decision,
and shall cite specific references to the pertinent Plan provisions on which the
decision is based.

 

(d)   The decision on review will include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, or other information relevant to the
Claimant’s claim for benefits.

 

(e)   The decision on review will include a statement describing any voluntary
appeal procedures offered by the plan and a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA.

 

(f)   A Claimant may not bring any legal action relating to a claim for benefits
under the Plan unless and until the Claimant has followed the claims procedures
under the Plan and exhausted his or her administrative remedies under such
claims procedures.

 


ARTICLE X  
 
General Conditions
 

10.1   Anti-assignment Rule. Except as expressly provided in this Plan, the
amounts credited to the Account of a Participant shall not be subject to
assignment, alienation, pledge, transfer or other encumbrance of any kind,
whether voluntary or involuntary, and any such purported assignment, alienation,
pledge, transfer or other encumbrance shall be void and unenforceable against
the Plan, the Trust, the Company or any Participating Employer; further, the
amounts credited to the Account shall not be liable for, or subject to, legal
process, claims of creditors, tort claims, or attachment for the payment of any
claim against any Participant or other person entitled to receive such amount;
provided, that nothing herein shall prevent an assignment or other encumbrance
in favor of the Employer to secure any indebtedness of any kind of the
Participant to the Employer.

 

10.2   No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company (or any
of its subsidiaries or affiliated companies that is the Employee’s employer) to
dismiss or discharge an Employee is expressly reserved.

 

10.3   No Employment Contract. Participation in this Plan shall not give any
Participant the right to be retained in the employ of the Company or a
Participating Employer, or any right or interest in this Plan or any assets of
the Company other than as herein provided. The Company or Participating Employer
reserves the right to terminate the employment of any Participant at any time
without any liability for any claim against the Company or Participating
Employer under this Plan, except to the extent expressly provided herein.

 

10.4   Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

10.5   Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan Administrator may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
or unenforceable, had not been included.

 

10.6   Compliance with Code Section 409A. The Plan is intended to satisfy the
requirements of Code Section 409A and any regulations or guidance that may be
adopted thereunder from time to time, including any transition relief available
under applicable guidance related to Code Section 409A. The Plan may be amended
or interpreted by the Committee as it determines necessary or appropriate in
accordance with Code Section 409A and to avoid a plan failure under Code Section
409A(1).

 

10.6   Governing Law. To the extent not preempted by ERISA, the laws of the
State of New York shall govern the construction and administration of the Plan.



IN WITNESS WHEREOF, the Company has caused this Plan to be adopted, effective as
of ________________________.


Ventiv Health, Inc.




By: ______________________________________


Its: ______________________________________


ATTEST:_________________________________








 
21
ATLLIB01 1846537.3
     

--------------------------------------------------------------------------------

 




Participating Employers


See Schedule A


 
21
ATLLIB01 1846537.3
     

--------------------------------------------------------------------------------

 


Schedule A


Participating Employers



1)   Ventiv Health, Inc.




2)   Ventiv Pharma Services, LLC




3)   Franklin Pharma Services, LLC




4)   Promotech Research Associates, Inc.




5)   Health Products Research, Inc.






ATLLIB01 1846537.3


--------------------------------------------------------------------------------